IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60746
                           Summary Calendar



JOE WHITE,

                                           Plaintiff-Appellant,

versus

VAN VANDIVER; KHURSHID YUSUFF;
KAY LOOSIER; S. ROBERTSON,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                       USDC No. 5:99-cv-150-BrS
                         --------------------
                             May 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joe White, federal prisoner # 05405-067, appeals the

district court’s judgment, granting summary judgment in favor of

the defendants and dismissing his Bivens** complaint as

frivolous.     White’s motion to strike the appellees’ brief as

untimely is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of the Federal Bureau
of Narcotics, 403 U.S. 388 (1971).
                           No. 00-60746
                                -2-

     A district court may dismiss a prisoner’s suit if it

determines that it is frivolous, malicious, or fails to state a

claim upon which relief can be granted.     See 28 U.S.C.

§ 1915A(b)(1); Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

A dismissal of a claim as frivolous under 28 U.S.C.

§ 1915A(b)(1), like a dismissal under 28 U.S.C. § 1915(e)(2)(B),

is reviewed for abuse of discretion.      Berry, 192 F.3d at 507.

     White argues that the defendants conspired to transfer him

to another prison unit in retaliation for his exercise of his

right of access to the courts.    White did not allege direct

evidence of a retaliatory motive or “allege a chronology of

events from which retaliation may plausibly be inferred.”       Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (internal quotations

and citation omitted).

     White argues that the transfer violated his due process

rights because the mandatory language of the Bureau of Prisons

Program Statement 5100.06 created a liberty interest.       White’s

transfer did not impose an “atypical and significant hardship on

[him] in relation to the ordinary incidents of prison life.”          See

Sandin v. Conner, 515 U.S. 472, 483-84 (1995).

     White argues that the defendants violated his constitutional

right of access to the courts.    White has not demonstrated an

actual injury or that he was prevented from filing a necessary

legal document with a court.     See Lewis v. Casey, 518 U.S. 343,

349-51 (1996).   The district court did not abuse its discretion

in dismissing White’s complaint as frivolous.

     AFFIRMED.